DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         PAMELA K. WINCHIE,
                             Appellant,

                                    v.

  GEOFFREY W. COLINO, JUDY A. FERRIS, FIRST BANK OF PALM
  BEACHES, FBC MORTGAGE, LLC, and NORTH AMERICAN TITLE
                           CO.,
                        Appellees.

                              No. 4D19-2960

                          [December 3, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 502017CA005403.

  Richard S. Lubliner of Lubliner Law PLLC, West Palm Beach, for
appellant.

  Paul O. Lopez and Joseph B. Lancos of Tripp Scott, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.